By the Court.
Section 2963 of the Revised Statutes, as amended March 21st, 1887 (84 O. L., 217), regulates the compensation of the judges and clerks of all elections contemplated in chapter 2, title 12)of the statutes, except as otherwise expressly provided. The election mentioned in the petition is not within the exception to that section of the statutes. The proper construction of the section requires that the relator be paid by the county.
Being satisfied that the judgment of the court below is right, the application for stay of execution is denied.